Citation Nr: 0005552	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-28 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Dissatisfaction with the initial non-compensable rating 
assigned following a grant of service connection for 
residuals of fractured right second, third, and fourth 
metatarsals.

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969, and from December 1970 to April 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of fractured right second, third, and fourth 
metatarsals, and assigned a non-compensable rating to that 
disability.  The Board remanded the case back to the RO for 
further development in October 1998.  The veteran's claims 
file was thereafter permanently transferred to the Winston-
Salem, North Carolina RO in December 1998.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fractured 
second, third, and fourth metatarsals are manifested by 
complaints of pain in the right foot.

2.  The objective medical evidence does not show limitation 
of motion of the right second, third and fourth metatarsals, 
and/or additional loss of range of motion due to pain or 
during flare-ups or functional loss attributable thereto.


CONCLUSION OF LAW

A rating above the initial non-compensable rating assigned 
following a grant of service connection for service-connected 
residuals of fractured second, third, and fourth metatarsals 
from the effective date of service connection is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20 4.71a, Part 4, Diagnostic Code 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the service medical records reveals that the 
veteran sustained fractures of the second, third, and fourth 
metatarsals of the right foot in November 1966.  The veteran 
was treated at that time and thereafter returned to duty.  
The service medical records for the remainder of that period, 
as well as for his second period of service spanning more 
than 7 years, are negative for any additional right foot 
complaints, fractures or residuals thereof.  

In February 1997, the veteran submitted a claim for 
entitlement to service connection for residuals of a broken 
right foot.  The veteran indicated that he re-fractured his 
right foot in August 1996 and had right foot surgery in 
January 1997.  The veteran attributed his 1996 foot fracture 
to his 1966 fracture, which he contended did not heal 
properly.  He reported no post-service medical treatment for 
right foot pathology until August 1996.

VA treatment records reflect that when the veteran was seen 
in April 1996, he reported no foot complaints and his gait 
was described as normal. Outpatient records show that the 
veteran began to complain of right foot pain in August 1996, 
at which time he reported onset 3 months ago.  The pain was 
located in the arch of the foot.  X-ray examination showed an 
accessory navicular bone.  Treatment for pain in the 
navicular area continued until he underwent surgical excision 
of tibialis posterior with navicular tubersity in January 
1997.  Other foot diagnoses noted were plantar fasciitis, 
hallux valgus, ingrown toenail and heel spur.  

February 1997 X-rays of the veteran's right foot showed 
satisfactory position and alignment of the fractured 
fragments of the navicular bone as affixed by a metal screw.  
The fracture lines were still visible.  A small calcaneal 
spur was also noted.  VA examination in February 1997 
provided a diagnosis of status post fracture of the right 
foot with recent surgery, with placement of a screw.  (At 
that time, the foot was still wrapped, post-surgery.)  The 
veteran claimed that he had kept having "breaks" and 
"cracks" in the right foot.  

In a May 1997 rating decision, the RO granted entitlement to 
service connection for residuals of fractured second, third, 
and fourth metatarsals, and a non-compensable evaluation was 
assigned for that disability, effective March 1, 1997.  The 
RO pointed out that although a diagnosis of symptomatic 
navicular tubersity fracture was provided in the February 
1997 VA examination, the navicular bone is located in the 
middle of the foot and not in the toe portions of the foot, 
where the metatarsal bones are located.  The RO therefore 
determined that service connection for the surgical repair of 
the navicular bone of the right foot is not in order, as that 
is not part of the metatarsal bone structure and there was no 
clinical indication, other than by history provided by the 
veteran, that that fracture site was incurred during the 
veteran's period of active military service, or that the 
veteran's prior fractures of the second, third, and fourth 
metatarsals later caused the fracture of the navicular 
tubersity.  The veteran appealed that determination.

The veteran was afforded a VA examination in October 1997.  
At that time, the veteran complained of right foot pain.  
Examination of the right foot grossly showed no redness, 
warmth, or edema.  There was a surgical scar on the medial 
aspect of the foot just superior to the medial malleolus 
which was approximately 4 inches long.  Tenderness along the 
scar was noted on palpation.  Impression was status post 
fracture of the foot with still residual pain and tenderness.

Pursuant to the Board's October 1998 remand, the veteran was 
afforded a VA examination in June 1999 to determine the 
current severity of his service-connected residuals of 
fractured second, third, and fourth metatarsals.  At that 
time, the veteran had some soreness, and some degree of 
tenderness along the medial arch underneath the area of the 
surgical scar.  The veteran reported some pain in the heel, 
and gave a history of some tenderness and pain along the sole 
of the foot in the soft tissue of the mid foot.  The veteran 
noted that the pain increased on weight bearing.  The veteran 
did not volunteer pain on the dorsum of the foot on the right 
side, or the area of the healed second, third, and fourth 
metatarsals, but did note some aching at times in that area.

On examination there was a slight hallux drift of the foot.  
The veteran had minimal appearance of pronation of the 
hindfoot.  He still had some preserved arch, medial 
longitudinal.  He had a 4 inch thin medial scar which was 
non-tender.  The veteran evinced some minimal tenderness on 
deep palpation at the area of the scar and to the sole of the 
foot.  There was minimal tenderness at the distal fourth 
metatarsal immediately proximal to the metatarsophalangeal 
joint.  This was minimal at best, and there was no tenderness 
of the sole of the foot in that area or along the sole of the 
forefoot anywhere.  Sensation was intact.  The veteran had 
normal motion of his right ankle.  He had no tenderness over 
the Achilles or immediately below the malleolus.  The foot 
moved normally on the ankle without pain.  Functionally, the 
veteran could obviously retain walking with or without 
support of a cane.  The veteran could stand pain minimally 
when he stood on his foot; however, noted more pain at the 
end of the day with weight bearing.  The veteran did not 
complain of weakness and none was exhibited on the 
examination.  The examiner pointed out that the symptoms of 
soreness on the sole of the foot, and symptoms of recurrent 
pain were primarily for plantar fasciitis, unrelated to his 
fractures.  The examiner noted that the veteran had 
essentially no residual functional disability from the 
fractures of the metatarsals and that they were presumed 
healed.  The examiner attributed the tenderness on deep 
palpation along the medial longitudinal arch to repair of the 
navicular fracture.  The diagnosis included, "1.  Fractures, 
remote, metatarsal 2, 3, 4 of the right foot, healed, minor 
discomfort, no functional limitation with ordinary activity 
(for example, the veteran can undertake a propulsive 
propelling gait with no symptoms and has good flexion and 
extension of his toes with good strength).  2.  Fracture of 
the navicular at tibial area with excision and fixation with 
screw, retained, with residual discomfort; and 3.  Plantar 
fasciitis, right foot, mild."  The examiner explained that 
the veteran had different symptoms related to navicular 
fracture as opposed to the original metatarsal fractures.  
The examiner did not believe that it was as likely as not 
that the navicular fracture of the right foot was incurred in 
1966, at that time of the metatarsal fractures or was 
subsequently due to those fractures after they were healed.  
The examiner further opined that it was unlikely, although 
possible, on review of the record, that since 1966 such 
fracture, navicular, nonhealed, with fragments in the tibial 
area, would not have been symptomatic to an extent to gain 
attention and study to see if there was an applicable 
diagnosis to the veteran's symptoms.  

Currently, the veteran contends that his service-connected 
residuals of fractured second, third, and fourth metatarsals 
have been more disabling since the date of the grant of 
service connection than has been represented by the non-
compensable rating.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 
(1999).  It was also held that the provisions of 38 C.F.R. § 
4.14 (1999) (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Under 38 C.F.R. § 4.31 
(1999), it is provided that where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  The 
rating schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).

The veteran has been rated under Diagnostic Code 5284 which 
governs ratings for impairment of the foot.  In this regard, 
the Board points out that the veteran's service-connected 
residuals of fractured second, third, and fourth metatarsals 
are rated based upon the severity of a general injury to the 
feet.  "Other" foot injuries of moderate severity warrant 
the assignment of a 10 percent disability evaluation.  
Evidence of a foot injury causing moderately severe residuals 
will result in the assignment of a 20 percent disability 
evaluation.  Evidence of a foot injury causing severe 
residuals warrants a 30 percent disability rating. 38 C.F.R. 
§ 4.71a, Code 5284 (1999).

In this case, the medical evidence shows that the veteran's 
status post navicular fracture is productive of pain, 
however, this is a foot disability for which the veteran is 
not currently service-connected.  Specifically, a review of 
the evidence shows that the veteran's original fracture of 
the second, third, and fourth metatarsals occurred in 1966, 
but the veteran's post-service medical records do not show 
treatment for right foot pain until the second, nonservice-
connected navicular bone fracture occurred in 1996.  
Furthermore, the objective medical evidence shows that the 
veteran's service-connected residuals of fractured second, 
third, and fourth metatarsals are healed, with only minor 
discomfort and no functional limitation with normal activity.  
The medical examiner in June 1999 noted that the veteran had 
essentially no residual functional disability from the 
fractures of the metatarsals.  In order to warrant a 
compensable evaluation, the veteran's foot disability would 
have to be of at least a moderate degree.  In this case, the 
evidence shows that the veteran's residuals of fractured 
second, third, and fourth metatarsals are, at most, mild.  In 
addition, the medical evidence, which reflects range of 
motion testing, does not support the notion that the veteran 
has additional loss of range of motion due to pain on use or 
during flare-ups.  DeLuca.  In fact, the examiner in June 
1999 attributed the veteran's pain to his nonservice-
connected plantar fasciitis and his navicular bone fracture.  
Finally, the June 1999 examiner did not believe that it was 
as likely as not that the navicular fracture of the right 
foot was incurred in 1966, at that time of the metatarsal 
fractures, or was subsequently due to those fractures after 
they were healed.  In light of the foregoing, a compensable 
rating for residuals of fractured second, third, and fourth 
metatarsals in not warranted.

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings."  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence, the Board finds that the 
level of severity of the veteran's service-connected 
residuals of fractured second, third, and fourth metatarsals 
does not provide a basis for a compensable rating since the 
effective date of service connection.  As such, the non-
compensable disability rating has been properly assigned 
effective from the same effective date as that in effect for 
service connection.  A compensable rating is not warranted 
for the reasons and bases previously set forth as there is no 
additional evidence for review.  

Accordingly, the medical evidence does not support the 
veteran's dissatisfaction with the initial non-compensable 
rating assigned following a grant of service connection for 
service-connected residuals of fractured second, third, and 
fourth metatarsals, and a non-compensable rating is warranted 
from the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20 4.71a, Part 
4, Diagnostic Code 5284 (1999).  


ORDER

Entitlement to an initial compensable rating for service-
connected residuals of fractured second, third, and fourth 
metatarsals has not been established, and the appeal is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

